Citation Nr: 1455374	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits in the calculated amount of $5,434.40.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (CWOC) at the Regional Office (RO) in Philadelphia, Pennsylvania, which denied a waiver of indebtedness for an overpayment created.

In September 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The amount of overpaid VA pension was calculated by the RO and Insurance Center as $5,434.40 due to an overpayment of educational benefits.  The Veteran does not dispute the validity of the debt.

2. The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The failure of the government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the Veteran.

4.  Collection of the indebtedness would not defeat the purpose of the pension benefit program, or otherwise be inequitable.



CONCLUSION OF LAW

The recovery of the overpayment of education benefits in the amount of $5,434.40 would not be against equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 5107, 5301, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of the right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he may informally dispute the debt or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).  This information was provided to the Veteran in an April 2012 letter.  

II. Analysis

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b).

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been charged with an overpayment of $5,434.40 for education benefits.  It has been noted that he was granted vocational rehabilitation subsistence and was registered as a part-time student for the Fall of 2011 and Spring 2012. 

The Board first notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911 (2013); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.

In this case, the Veteran does not dispute the existence of the debt.  He stated in his June 2012 notice of disagreement (NOD) that he is not responsible for an administrative error.  He further asserted in his NOD that the amount in question cannot be accurate since he attended school in Fall 2011 and Spring 2012.  He requested a full breakdown of his Chapter 31 overpayment.   

In September 2012, he was sent a 2012 audit of the Chapter 31 overpayment.  It noted that the Veteran's benefits were adjusted in December 2011 after he was granted entitlement to education benefits under the Post-9/11 GI Bill.  The Veteran's benefits were increased effective September 6, 2011, and he was entitled to receive a retroactive payment of $1,073.30, but since he had $427.72 in debt at that time, he was issued a retroactive payment of $645.58.  The Veteran's benefits were adjusted in February 2012 after VA erroneously awarded the Veteran benefits at the full-time rate for the period from September 6, 2011, to December 20, 2011, for which the Veteran was only a part-time student.  The Veteran received retroactive payment in the amount of $2,877.  His benefits were further adjusted on February 15, 2012, when he was granted benefits at the full-time rate for the period of January 17, 2012, to February 29, 2012, although he was a part-time student.  He received retroactive pay in the amount of $805 on February 24, 2012.  He further received benefits at the full-time rate and a payment in the amount of $1,725 on March 1, 2012.  

At this time, the Veteran's account was reviewed and revealed that the Veteran had been paid at the full-time rate while being a part-time student and the Veteran was overpaid $8,284.  The Veteran's Chapter 31 education benefits were terminated effective September 6, 2012, to correct the administrative error.  The VA then processed an award on March 13, 2012, to award the Veteran benefits at the part-time rate for the period of September 6, 2011, to December 20, 2011, in the amount of $2,849.60.  This award reduced the overpayment amount to $5,434.40.  VA then processed an award on March 21, 2012, for benefits at the part-time rate for the period of January 17, 2012, to May 3, 2012.  This award generated a retroactive payment in the amount of $2,127.50, of which $1,265 should have applied to the Veteran's debt.  Instead, the Veteran received the total amount of retroactive pay on April 2, 2012.  He was not entitled to receive this complete payment, thus, he was twice paid for the period of January 17, 2012, to February 29, 2012.  The Board finds that the overpayment of VA education benefits in the amount of $5,434.40 was properly created and the Veteran did not contest the audit or the amount of debt calculated.  He has only contested his obligation to repay money due to an administrative error on the part of VA.

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  The RO indicated in the June 2012 decision of waiver of indebtedness that the overpayment was created because the Veteran received funds from an administrative error.  The RO further conceded the Veteran was not at fault in the creation of the debt, but rather VA has significant fault in the creation of the debt.  Give the facts of this case, the Board agrees that the Veteran was not at fault in the creation of the debt.  Therefore, the pertinent inquiry here is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

During the September 2014 Board hearing, the Veteran testified that the VA had recouped the overpayment from back pay of an April 2013 compensation award.  The record does not show that financial hardship was endured during the repayment of the debt or that the Veteran was deprived of the basic necessities.  Rather, the Veteran's representative stated during the Veteran's September 2014 Board hearing that the Veteran "and his spouse make a good living."  Recovery of the overpayment has already been completed, and there is no evidence that the repayment, which the Veteran stated was taken from a lump sum of money due to him as back pay for a compensation claim, caused financial hardship.  The Veteran is service connected for a number of disabilities and is currently compensated at the 90 percent rate.  He also stated during his hearing that he works at VA.  As noted above, the Veteran's representative indicated that the Veteran and his wife make a good living.

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board finds that requesting repayment for duplicate and increased benefits, which the Veteran received due to the fault of the VA, would in no way nullify the objective for which the VA benefits at issue in this case were intended.  The money has already been repaid, and there is no evidence that this repayment interfered with the Veteran's ability to pursue his education, which was the objective of the benefit.

With regard to the issue of whether failure to make restitution would result in unfair gain to the debtor and the issue of changing position to one's detriment, the failure of the Government to insist upon its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the Government, as he received payments to attend school at a full-time student rate when he was a part-time student and was awarded payments twice.  Although it is clearly detrimental for the Veteran to owe the Government money, he did not, according to the available record, change his position to his detriment as a result of this payment. 

Weighing all of the above factors, the Board finds that the preponderance of the evidence is against the Veteran's claim.  While VA was responsible for the creation of this overpayment, the Board finds that it would not be against equity and good conscience to require the Veteran to repay this debt, in light of the fact that undue hardship was not shown, the withholding of benefits or recovery would not nullify the objective for which benefits were intended, failure to make restitution would result in unfair gain to the debtor, and there is no evidence that reliance on VA benefits resulted in the relinquishment of a valuable right or incurrence of a legal obligation.  As such, waiver of recovery of the overpayment of $5,434.40 is not warranted.  As the evidence is not equally balanced in this case, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to a waiver of recovery of indebtedness in the amount of $5,434.40 is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


